Citation Nr: 1041810	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-09 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent for 
service-connected arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1974 to October 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Newark, New Jersey RO, which denied 
service connection hypertension and coronary artery disease.  
During the course of the appeal, the RO established service 
connection for arteriosclerotic heart disease via a January 2006 
rating decision, and in September 2006, a Decision Review Officer 
(DRO) increased the initial evaluation of this disorder to 30 
percent.  

In a November 2008 Board decision, the Board increased the 
Veteran's disability rating to 60 percent disabled.  In an August 
2009 Order, the Court granted a Joint Motion for Remand (JMR) 
filed by the parties and partially vacated the November 2008 
Board decision.  The case was thereafter returned to the Board.

In March 2010, the Board remanded the issue on appeal for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In light of points raised in the Joint Motion, and review of the 
claims file, the Board finds that further action on the claim on 
appeal is warranted.  It was noted that the Board had relied upon 
an inadequate medical report that had failed to include findings 
from an exercise test to determine the workload in metabolic 
equivalents, to address whether the Veteran's congestive heart 
failure was "chronic", and failed to include a thorough review 
of the claims file.  

As an initial matter, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Courts are applicable to this claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  In the 
present case, VCAA notice was provided to the appellant in 
correspondence dated in March 2003.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in the September 
2006 statement of the case.

In this case, private treatment records show that the Veteran had 
a cardiomyopathy and congestive heart failure in April 1999.  
Private medical correspondence from J.V., M.D., dated in August 
1999 states that the Veteran was unable to walk without getting 
short of breath.  The doctor opined that the Veteran was unable 
to work. Correspondence from D.G.M., M.D., dated in August 1999 
noted that the Veteran had a history of hypertensive 
cardiomyopathy and single vessel coronary artery disease.  Dr. M. 
indicated that the Veteran should avoid heavy physical work and 
stress, and it was noted that it could not be predicted if sudden 
incapacitation would occur.  Dr. M. recommended that the Veteran 
be put on disability status. Correspondence from the Office of 
Personnel Management indicates that the Veteran was medically 
retired in October 1999 due to cardiomyopathy.

A private treatment note from L.F., M.D., dated September 2001 
shows that the Veteran's left atrial size was mildly enlarged, 
and his left ventricular size was enlarged.  Ejection fraction 
was 50 to 55 percent.  A September 2001 note from D.C., M.D., 
indicates that the Veteran's left ventricle was enlarged, and the 
ejection fraction was 37 percent.

On VA examination in July 2003, the Veteran reported that he felt 
tired and would get short of breath after ascending two flights 
of stairs.  He indicated that he was able to perform his 
activities of daily living.  The examiner noted that in September 
2001, the Veteran was able to perform 7-8 MET.  The ejection 
fraction was 37 percent.

During a VA examination in August 2005, it was noted that the 
Veteran had been hospitalized a few months previously and 
diagnosed with congestive heart failure and hypertensive 
cardiomyopathy.  The Veteran reported being able to walk about 
four blocks before getting fatigued.  He said he was able to 
conduct his activities of daily living and walk up two flights of 
stairs.  The examiner referred to an October 2003 nuclear stress 
test that demonstrated the ejection fraction to be 40 percent.  
Exercise intolerance corresponded to greater than 8 METs.

A private treatment record from April 2006 indicates that the 
Veteran's left ventricle was dilated.  Ejection fraction was 31 
percent.  Private correspondence from L.F., M.D., and dated April 
2006 shows that the Veteran had a long history of hypertensive 
heart disease with a nonischemic cardiomyopathy with tendency 
towards congestive heart failure.  The doctor said that he would 
support the Veteran's request for continued disability in view of 
his left ventricular dysfunction and tendency toward congestive 
heart failure.

On VA examination in August 2006, the Veteran complained of 
dizziness, occasional palpitations, shortness of breath, and 
weight gain of about two to three pounds in the previous year.  
It was noted that the Veteran had congestive heart failure, 
cardiomyopathy, and atherosclerotic heart disease.  He denied any 
chest pain but said he was unable to do any prolonged walking.  
The examiner discussed some of the Veteran's private treatment 
records and noted that the Veteran's activity level was about 7 
METs while ejection fraction was about 31 percent.

The Veteran's spouse, D.W., stated in October 2006 that the 
Veteran was unable to tolerate strenuous activity.  She observed 
that when the Veteran exerted himself, he would get short of 
breath.  She said that the Veteran suffered heart palpitations 
and dizziness.

A private medical record dated October 2007 indicates that the 
Veteran's left ventricle was dilated.  The ejection fraction was 
31 percent.

In a December 2009 statement, L.F., M.D. noted that the Veteran 
had a long history of hypertensive heart disease with a 
nonischemic cardiomyopathy with tendency towards congestive heart 
failure.  The doctor said that he would support the Veteran's 
request for continued disability in view of his left ventricular 
dysfunction and tendency toward congestive heart failure.

In a February 2010 private physician opinion, the K. D., M.D., 
stated that upon a review of the file provided by the Veteran's 
attorney it was his opinion that the Veteran has recurrent 
symptoms of congestive heart failure, and that, because he is on 
medication, he is in a state of compensated chronic heart failure 
which may result in his ability to achieve more than three METs 
on an exercise test.  The physician opined that he does have 
chronic heart failure.  The physician did not perform a physical 
examination on the Veteran.  

In August 2010, the Veteran underwent another VA examination.  
The examiner noted that a copy of a stress test was requested 
from the cardiology office, and the results received and 
reviewed.  It was noted that a February 2010 stress test revealed 
an ejection fraction of 35 percent.  The examiner further stated 
that the ejection fraction of 35 percent best describes the 
Veteran's impairment with an estimated METS to be six. 

In light of the August 2009 Court order and the March 2010 Board 
remand, the Board finds an additional medical examination is 
required prior to appellate review.  

Although the August 2010 VA examination report included a finding 
of chronic congestive heart failure and a review of the claims 
file, the opinion is not fully compliant with the Court's Joint 
Remand and the Board's remand instructions as it does not a copy 
of the February 4, 2010 exercise stress test referred to by the 
examiner.  Furthermore, the March 2010 Board remand requested the 
examiner to reconcile, if possible, findings from the August 2006 
VA examination, and from private medical evidence in the claims 
folder noted above, on whether the Veteran suffers from chronic 
congestive heart failure.  The August 2010 VA examiner made no 
reference to or attempt to reconcile either the previous VA 
examination report or any private opinions or records.  Finally, 
as best as can be ascertained, the examination was performed by 
an internist, when a cardiologist was requested to examine the 
Veteran.  A remand by the Board confers upon the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, another VA 
examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and request that 
they identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for his heart disorder and 
whose records have not already been made a 
part of the claims file.  After the Veteran 
has signed any appropriate releases, the 
AMC/RO should obtain and associate with the 
claims folder all of the Veteran's 
treatment records.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative should be notified of 
unsuccessful efforts to procure records in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the AMC/RO should 
arrange for an examination of the Veteran 
by a cardiologist to determine the 
severity of his heart disability.  Prior to 
the examination, the claims folder must be 
made available to the physician conducting 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
Evaluation of the Heart should be utilized 
in conjunction with the examination.  All 
indicated tests, including an exercise 
stress test, and studies are to be 
performed, and all test results are to be 
associated with the claims folder.  

The examiner is requested to reconcile, if 
possible, findings from the August 2006 and 
August 2010 VA examinations, and from 
private medical evidence in the claims 
folder noted above, specifically the May 
2010 letter, on whether the Veteran suffers 
from chronic congestive heart failure.  If 
it not possible to reconcile the opinions 
so should be noted.  The examiner is also 
requested to indicate which of the 
following, (a) or (b), best describes the 
Veteran's impairment:

(a) Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent; or,

(b) More than one episode of acute 
congestive heart failure in the past year, 
or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.

Adequate reasons and bases should be 
provided to support the opinions provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


